      Case 4:20-cv-04155 Document 1 Filed on 12/04/20 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SOLOMON NWOKO,                                     §
                                                   §    CIVIL ACTION NO. ________
       Plaintiff,                                  §     (JURY DEMANDED)
                                                   §
v.                                                 §
                                                   §    Removed from the District Court of
MURPHY OIL USA, INC.,                              §    Harris County, Texas, 151st Judicial
                                                   §    District, Cause No. 2020-69414
       Defendant.                                  §


                          DEFENDANT’S NOTICE OF REMOVAL

       Defendant Murphy Oil USA, Inc. files this Notice of Removal pursuant to 28 U.S.C. §§

1441 and 1446, Federal Rule of Civil Procedure 81, and Local Rule LR 81, and in support thereof

respectfully show the Court as follows:

                       BACKGROUND AND BASES FOR REMOVAL

       1.      On October 28, 2020, this action was commenced in the 151st Judicial District

Court, Harris County, Texas, entitled Solomon Nwoko v. Murphy Oil USA, Inc., with the assigned

Cause No. 2020-69414.

       2.      Defendants were served with suit on November 6, 2020.

       3.      Defendants filed their Original Answer on November 30, 2020.

       4.      The action is a civil action of which this Court has original jurisdiction under 28

U.S.C. §1332 and is one which may be removed to this Court by Defendant pursuant to the

provisions of 28 U.S.C. §1332(a) in that it is a civil action between citizens of states other than

Texas and citizens or subjects of a foreign state, and the matter in controversy exceeds the sum of

$75,000.00 exclusive of interest and costs. Plaintiff’s claims are based on alleged injuries suffered




DEFENDANT’S NOTICE OF REMOVAL                                                                  Page 1
       Case 4:20-cv-04155 Document 1 Filed on 12/04/20 in TXSD Page 2 of 4




by Plaintiff Solomon Nwoko, who has asserted claims of negligent hiring, supervision, training

and retention and assault.

        5.      Plaintiff’s Original Petition states that he is a resident of Harris County, Texas. See

Plaintiff’s Original Petition at page 1.

        6.      Plaintiff claims the incident which gave rise to this action occurred within Harris

County, Texas. See Plaintiff’s Original Petition at page 1.

        7.      Plaintiff seeks monetary relief of over $1,000,000.00. See Plaintiff’s Original

Petition at p. 3.

        8.      Murphy Oil USA, Inc. is named as a defendant to the state court action. Murphy

Oil USA, Inc. was at the time of the filing of this action, and still is, a citizen of Arkansas, being

incorporated under the laws of the State of Delaware and having its principal place of business in

the State of Arkansas.

        9.      Defendant was served with Plaintiff’s Original Petition and citation on November

6, 2020, and is removing this case within the 30 day period stipulated by the rules. Therefore,

removal is timely under 28 U.S.C. § 1446(b)(2)(B).

        10.     Venue is proper in this district pursuant to 28 U.S.C. § 1441(a) because the state

court where the action is pending is located in this judicial district.

                    NOTICE TO STATE COURT AND ADVERSE PARTIES

        11.     Pursuant to 28 U.S.C. § 1441(d), Defendant states that, concurrently with filing this

Notice of Removal, they have filed Notice of the same with the Clerk of the 151st Judicial District

Court in Harris County, Texas, where the state court action is pending.




DEFENDANT’S NOTICE OF REMOVAL                                                                   Page 2
      Case 4:20-cv-04155 Document 1 Filed on 12/04/20 in TXSD Page 3 of 4




                                  ADDITIONAL MATTERS

       12.    Pursuant to Local Rule LR 81 and 28 U.S.C. §1446(a), Defendant respectfully

provides the following additional information:

              1.      An index of matters being filed;
              2.      All executed process in the case (Exhibit A);
              3.      Pleadings asserting causes of action, e.g., petitions, counterclaims, cross
                      actions, third-party actions, interventions and all answers to such pleadings
                      (Exhibit B);
              4.      All orders signed by the state judge (Exhibit C);
              5.      The docket sheet (Exhibit D);
              6.      A list of all counsel of record, including addresses, telephone numbers and
                      parties represented (Exhibit E).

       WHEREFORE, Defendant requests that this action be removed from the 151st Judicial

District Court in Harris County, Texas to the United States Court for the District of Texas, Fort

Worth Division, and for such other relief as this Court may deem necessary and appropriate.

                                                    Respectfully submitted,


                                                    /s/ Jennette E. DePonte
                                                    Jennette E. DePonte
                                                    Texas State Bar No. 00795935
                                                    S.D. Texas No. 23305
                                                    Jennette.DePonte@JacksonLewis.com
                                                    Hisham Masri
                                                    Texas State Bar No. 24091108
                                                    S.D. Texas No. 3101026
                                                    Hisham.Masri@JacksonLewis.com
                                                    Ross Tower
                                                    500 N. Akard, Suite 2500
                                                    Dallas, Texas 75201
                                                    Telephone: 214-520-2400
                                                    Facsimile: 214-520-2008

                                                    ATTORNEYS FOR DEFENDANT




DEFENDANT’S NOTICE OF REMOVAL                                                                Page 3
        Case 4:20-cv-04155 Document 1 Filed on 12/04/20 in TXSD Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of December, 2020, I electronically filed the foregoing
Defendant’s Notice of Removal with the Clerk of the Court for the Southern District of Texas,
using the CM/ECF system which will send notification of such filing to all counsel of record:

         VIA E-FILE
         Craig R. Keener
         Craig R. Keener, P.C.
         1005 Heights Boulevard
         Houston, Texas 77008
         CRKeener@aol.com

         ATTORNEYS FOR PLAINTIFF



                                                     /s/ Jennette E. DePonte
                                                     Jennette E. DePonte



4811-6619-2850, v. 1




DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 4
